SWAYNE, Circuit Justice.
The answer to the first of the above questions must be in the negative. The provisions in regard to the amount of assets to entitle the bankrupt to a discharge is intended for the benefit of creditors whose debts were contracted subsequent to the 1st of January, 1869, and only such creditors can join in the waiver of this provision. On the other question, B.’s liability to A. has been “contracted” since the 1st of January, 1869, within the meaning of the provision of the act of congress. The word “contracted” is not used in the technical or nárrow sense, but means the same as . “insured,” or some other general word expressive of the occurrence of the liability, as a debt, whether that liability grows out of a’ transaction originating prior to the 1st of January, 1869, or subsequently thereto. . The liability of the surety to the creditor undoubtedly originated previous to the 1st of January, 1869, but the liability of the principal to the surety, as a debt, only originated or was “contracted" in the broad sense of the statute, when the latter had paid the debt. Previous to that time the surety had no right of action against his principal, nor would the statute of limitations run against him. He cannot, therefore, be said to have had any debt against his principal until then. Unless, therefore, there is some positive provision of the bankrupt law in conflict with this view, I must hold that B.’s liability to A. was “contracted” after the 1st of January, 1869.